Case 0:21-cr-60039-AHS Document 22 Entered on FLSD Docket 03/11/2021 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-60039-SINGHAL



  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  SHANTERIA BARNES,

        Defendant.
                                      /

   MOTION TO TERMINATE APPOINTMENT AND APPOINT SUBSTITUTE
             COUNSEL DUE TO CONFLICT OF INTEREST

        The Office of the Federal Public Defender for the Southern District of Florida

  moves to terminate the appointment as counsel of record for defendant Shanteria

  Barnes, and further requests that the Court appoint CJA counsel due to a conflict of

  interest.   In support of this motion, undersigned counsel represents the following:

        1.      Ms. Barnes is charged by indictment with sex trafficking minors in

  violation of 18 U.S.C. § 1591 (DE 16).

        2.      The Court appointed the Office of the Federal Public Defender to

  represent Ms. Barnes on December 21, 2020 (DE 6) and undersigned counsel was

  assigned the matter (DE 7).

        3.      During the course of investigating the case the undersigned has

  determined that the interests of Ms. Barnes are in direct conflict with the interests

  of another individual previously represented by the Office of the Federal Public
Case 0:21-cr-60039-AHS Document 22 Entered on FLSD Docket 03/11/2021 Page 2 of 3




  Defender.   Due to the nature of the conflict, undersigned counsel seeks to withdraw

  from further representation of Ms. Barnes and requests that the Court appoint CJA

  counsel to represent Ms. Barnes.

        WHEREFORE, undersigned counsel requests that the Court terminate the

  appointment of the Office of the Federal Public Defender as counsel for defendant

  Shanteria Barnes and appoint CJA counsel to represent Ms. Barnes in this matter.



                                        Respectfully submitted,

                                        MICHAEL CARUSO
                                        FEDERAL PUBLIC DEFENDER

                                  By:   s/Timothy Day
                                        Timothy Day
                                        Assistant Federal Public Defender
                                        Florida Bar No. 360325
                                        One E. Broward Boulevard, Suite 1100
                                        Ft. Lauderdale, FL 33301-1842
                                        (954) 356-7436
                                        Timothy_Day@fd.org
Case 0:21-cr-60039-AHS Document 22 Entered on FLSD Docket 03/11/2021 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I HEREBY certify that on March 11, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.            I also certify that the

  foregoing document is being served this day on all counsel of record via transmission

  of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.

                                         By:   s/ Timothy Day
                                               Timothy Day
